Citation Nr: 1302550	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-22 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and H. L.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to December 1986 and from July 1987 to August 1987.  He had additional periods of duty in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Albuquerque, New Mexico.

In February 2011, the Veteran testified at a hearing over which a Veterans Law Judge of the Board presided while at the RO.  However, the recording device malfunctioned, and only a portion of the hearing was able to be transcribed.  That portion of the transcript has been associated with the claims file.  

In February 2012, the Veteran indicated that he wished to be scheduled for an additional hearing before a Veterans Law Judge sitting at the RO (Travel Board).  The case was then remanded by the Board in March 2012 so that the requested hearing could be scheduled.  The requested Travel Board hearing took place in July 2012, and a transcript of that hearing has been associated with the claims file.  The Veterans Law Judges who conducted the hearings are signatories to this remand.

A Veteran that has had two Board hearings in his appeal before two different Veterans Law Judges will have the decision reviewed and signed by a panel of three Veterans Law Judges, which includes those who presided over the hearings.  See 38 C.F.R. §20.707 (2012).  The United States Court of Appeals for Veterans Claims (Court) recently held that a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Pursuant to the Court's holding in Arneson, a letter was sent to the Veteran in November 2012 notifying him that he had the option of having a third hearing with a Veterans Law Judge who would be assigned to the panel to decide his appeal.  Later in November 2012, the Veteran responded that he did not wish to be scheduled for a third hearing.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has left wrist and low back disabilities due to injuries that occurred during drills with the Army National Guard.

During his July 2012 hearing, the Veteran asserted that he injured his left wrist during weekend drill with the Army National Guard in June 1998.  A Line of Duty Determination dated in February 1998 shows that the Veteran injured his left wrist while doing pushups during drill in November 1997.  He was found to have been on inactive duty training (INACDUTRA) at the time of the injury.

The Veteran also testified during the July 2012 hearing that he injured his low back loading bags into a vehicle during two week annual training enroute to Fort Carson.  Service treatment records dated in June 1998 show that the Veteran was treated for low back pain after feeling a twinge while lifting.  There is no line of duty determination of record, nor has the Veteran's service status been verified.  VA has a duty to obtain relevant service department records.  38 U.S.C.A. § 5103A(c)(1) (West 2012).

The Veteran also testified that he had experienced related left wrist and low back symptoms ever since these injuries.  Given the competent statements of a left wrist and low back disability sustained during National Guard Service, the competent evidence of a current disability, and the reports of a continuity of symptoms since the reported injuries, the duty to provide an examination is triggered.  38 U.S.C.A. § 5103A(d) (West 2002).  An examination is needed to determine whether there is any current disability related to the in-service injuries.

In March 2011, the Veteran submitted private medical records showing treatment from February 2010 to December 2010 for both left wrist and back complaints.  The records, however, appear to be incomplete as several multiple page reports are only partially included.  VA has a duty to seek all relevant private treatment records.  38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any line of duty determination with regard to the back injury that the Veteran experienced on approximately June 16, 1998

2.  Verify the Veteran's periods of ACDUTRA and INACDUTRA; especially the nature of his service on and about June 16, 1998.  It is necessary to determine the specific dates of such service; hence, records that merely show points earned without specific dates will not satisfy this instruction.

3.  Efforts to obtain service department records must continue until the records are obtained; unless it is reasonably certain that they do not exist or that further efforts would be futile.

4.  Ask the Veteran to provide authorization for VA to obtain all records of his private treatment for wrist and back disabilities; including those for the period from February 2010 to December 2010.

If the Veteran fails to provide the needed authorization, tell him that he should obtain and submit the records himself.

There must be at least two requests for the private records, unless it is reasonably certain after the first request that they do not exist.

5.  If any records cannot be obtained, the Veteran should be informed of the records that could not be obtained; and told of the efforts made to obtain the records, as well as of any further efforts that will be made with regard to his claim; and that VA will decide the claim based on the evidence of record but that he is not prohibited from submitting records at a later date.

6.  Once the development sought in the preceding paragraphs has been completed, arrange for the Veteran to undergo a VA examination to determine whether he has a current wrist or back disability that is related to a disease or injury during qualifying service.  The claims file including a copy of this Remand must be made available to, and be reviewed by, the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not that any current left wrist or low back disability is the result of a disease in active service or ACDUTRA, or an injury during ACDUTRA or INACDUTRA; or was aggravated in such a disease or injury.

The examiner should specifically comment on the wrist injury in November 1997 and the back injury in June 1998.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner must provide reasons for each opinion provided, whether favorable or unfavorable, citing to the lay evidence, as well as, other evidence in the record.

4.  The agency of original jurisdiction (AOJ) should review the record and ensure that the foregoing development actions have been conducted and completed in full.  If further action is required, it should be undertaken.

5.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



			
     JOAQUIN AGUAYO-PERELES		         JAMES L. MARCH
	             Veterans Law Judge                                            Veterans Law Judge
        Board of Veterans' Appeals                              Board of Veterans' Appeals



	                         __________________________________________
MARK D. HINDIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

